                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


MELISSA FLAGG,                                  )
                                                )
                       Plaintiff,               )
                                                ) CASE NO.: 1:20-cv-2203
       v.                                       )
                                                )
WAL-MART STORES EAST, LP,                       )
                                                )
                       Defendant.               )


                                    NOTICE OF REMOVAL

       TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES
       DISTRICT COURT FOR THE SOUTHERN DISTRICT OF INDIANA.

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1332, 1441, and 1446, removing

party WAL-MART STORES EAST, LP (“Wal-Mart”), by counsel, hereby files this Notice of

Removal to remove the above-entitled action to this Court based upon the following supporting

grounds. Removing party Wal-Mart, appearing solely for the purpose of this removal, and for no

other purpose, and preserving all other defenses available to it, states as follows:

                                              VENUE

   1. Removal to the Southern District of Indiana, Indianapolis Division, is appropriate

pursuant to 28 U.S.C. § 1441(a), because the Southern District of Indiana, Indianapolis Division,

embraces the County of Marion, where the action was pending prior to the filing of this Notice of

Removal.
                                     REMOVAL IS TIMELY

       2.      On August 6, 2020 removing party Wal-Mart was served by certified mail with a

Summons and Complaint in the above-entitled action at the offices of its registered agent for

service of process in Indiana, CT Corporation System. Therefore, removal is timely under 28

U.S.C. § 1446(b)(1).

                                 STATE COURT PROCEEDINGS

       3.      On July 31, 2020 Plaintiff Melissa Flagg (hereinafter “Plaintiff”) filed her

Complaint in the above-entitled action against Wal-Mart in the Marion County Superior Court in

the State of Indiana, Cause No. 49D12-2007-CT-025953, and it is now pending therein.

       4.      No further proceedings have been had in the Marion County Superior Court.

       5.      Pursuant to S.D. Ind. L.R. 81-2(d), Wal-Mart asserts that there are no state court

motions that remain pending at the time of this Notice of Removal.

                            DIVERSITY JURISDICTION EXISTS

       6.      This is a civil action that falls within the Court’s original jurisdiction under 28

U.S.C. § 1332 and is one that may be removed to this Court based on diversity of citizenship

under 28 U.S.C. §§ 1441 and 1446.

       7.      Plaintiff is a citizen of the State of Indiana.

       8.      The citizenship of unincorporated associations such as Defendant is “the

citizenship of all the limited partners, as well as of the general partner.” Hart v. Terminex Int’l,

336 F.3d 541, 542 (7th Cir. 2003); see also Hicklin Engineering, L.C. v. R.J. Bartell, 439 F.3d

346-347-48 (7th Cir. 2006) (the citizenship of a limited liability company is that of its members).

“[T]he citizenship of unincorporated associations must be traced through however many layers
of partners or members there may be. Hart, 336 F.3d at 543. The “layers” of Wal-Mart’s partners

and members in this matter can be traced as follows:

              a. Wal-Mart Stores East, LP is a Delaware Limited Partnership.

              b. The sole general partner of Wal-Mart Stores East, LP is WSE Management,

                  LLC, and the sole limited partner of Wal-Mart Stores East, LP is WSE

                  Investment, LLC.

              c. Wal-Mart Stores East, LP has no partners other than WSE Management, LLC

                  and WSE Investment, LLC.

              d. The sole member of both WSE Management, LLC and WSE Investment, LLC

                  is Wal-Mart Stores East, LLC.

              e. Wal-Mart Stores East, LLC (f/k/a Wal-Mart Stores East, Inc.) is an Arkansas

                  Limited Liability Company.

              f. Wal-Mart Stores East, LLC (f/k/a Wal-Mart Stores East, Inc.) has a single

                  member: Wal-Mart Stores, Inc.

              g. Wal-Mart Stores, Inc. is a corporation organized under the laws of Delaware.

              h. The principal place of business of all entities referenced above is the State of

                  Arkansas.

       9.     Thus, for purposes of diversity jurisdiction, Wal-Mart is a citizen of Delaware and

Arkansas, and not of Indiana.

       10.    There is complete diversity of citizenship between the parties named in this case.

       11.    Plaintiff’s Complaint does not demand a specific sum of monetary damages. The

State of Indiana does not permit a demand for a specific sum. Therefore, this Notice of Removal
states that the monetary value of the amount in controversy exceeds $75,000, exclusive of

interest and costs, based upon the following:

               a. Plaintiff claims to have suffered “serious injuries” as an alleged result of the

                   incident forming the basis of her Complaint. (Compl. ¶ 2.)

               b. Plaintiff alleges said injuries are permanent. (Compl. ¶ 8.)

               c. Plaintiff seeks compensation for past and future medical expenses, lost wages

                   and other special expenses. (Compl. ¶ 10.)

               d. Plaintiff’s counsel has conveyed his belief that the amount in controversy

                   exceeds $75,000, exclusive of interest and costs.

       12.     Based upon the injuries and damages alleged, Plaintiff seeks recovery in excess of

$75,000 exclusive of interest and costs, the value to Plaintiff of the relief sought in the Complaint

exceeds $75,000 exclusive of interest and costs, and/or the amount in controversy exceeds

$75,000 exclusive of interest and costs.

       13.     Therefore, this state court action is properly removed to this Court in accordance

with 28 U.S.C. §§ 1441 and 1446 because: (1) this action is a civil action pending within the

jurisdiction of the United States District Court for the Southern District of Indiana, Indianapolis

Division; (2) this action is between citizens of different States; (3) the amount in controversy

exceeds $75,000 exclusive of interest and costs.

                               STATUTORY REQUIREMENTS

       14.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81-2, a copy of the entire state

court file is attached as an Exhibit and includes the State Court Record as of the date of this

Notice of Removal, including the following: Plaintiff’s Complaint, Appearance, Summons and

Return of Service for Wal-Mart Stores East, LP.
       15.     Pursuant to S.D. Ind. L.R. 81-2(c), a copy of the operative Complaint is also

attached hereto as a separate Exhibit to this Notice of Removal.

       16.     A copy of this Notice of Removal has been filed in the Marion County Superior

Court and Plaintiff has been served with both this Notice of Removal and the Notice of Filing

Notice of Removal.

       WHEREFORE, removing party WAL-MART STORES EAST, LP, by counsel,

respectfully requests that the above-entitled action be removed from the Marion County Superior

Court to the United States District Court for the Southern District of Indiana, Indianapolis

Division.



                                             LEWIS WAGNER, LLP



                                     By:     /s/Katherine S. Strawbridge
                                             KATHERINE S. STRAWBRIDGE, #30123-49
                                             Counsel for Defendant
                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 21, 2020, a copy of the foregoing Notice of Removal was
filed electronically. Service of this filing will be made on all ECF-registered counsel by
operation of the court's electronic filing system. Parties may access this filing through the court's
system.

Chris Moeller
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
chrism@kennunn.com
Counsel for Plaintiff



                                              By: /s/Katherine S. Strawbridge
                                                 KATHERINE S. STRAWBRIDGE

LEWIS WAGNER, LLP
Suite 200
501 Indiana Avenue
Indianapolis, IN 46202
Telephone: 317-237-0500
Facsimile:     317-630-2790
kstrawbridge@lewiswagner.com
